DETAILED ACTION
Amendment/Remarks
Acknowledgment is made of applicant’s Amendment, filed 07 December 2020. The changes and remarks disclosed therein were considered.
Claim 1 has been canceled by Amendment. Therefore, claims 2-21 are pending in the application. 
Terminal Disclaimer
Terminal disclaimer filed on 07 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (U.S. Patent No. 10,580,465) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The above terminal disclaimer has overcome the previously pending nonstatutory obviousness-type double patenting rejection (see parent case No. 10,580,465).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825